The Attorney General seems to think that our opinion runs counter to that in Brown Plumbing  Heating Co. v. McDowell,240 Ala. 485, 200 So. 104.
But we can find nothing in it to that effect, and certainly nothing was so intended. We do not intend to qualify that case, though we intimated that a larger interpretation was probably available as declared in Sollitt  Sons Const. Co. v. Commonwealth, supra, by the Virginia court.
We agree that literally the levy is made upon one accepting such a contract. That is entering into it so as to bind the contractor for its performance. The license is to be issued by the probate judge of the county where his principal office in this State is situated, if he has no such office then of the county where the contract is to be performed. *Page 513 
What we held was that if such a contract is accepted by a foreign corporation in another State, in no respect done in Alabama, and is not to be performed in whole or in part in Alabama, or any territory over which it has jurisdiction, and its acceptance is not an incident to any other business done in Alabama, its acceptance does not subject such corporation to the license here under consideration. This would be wholly outside the power of this State as we pointed out, citing many cases from the United States Supreme Court so holding.
But when the contract is accepted in Alabama, the party doing so becomes a contractor under this statute and must secure his license as required.
If the schedule is to apply only to an acceptance of a contract, what about one which is accepted outside of the State, with no power of the State then to tax it, but it is to be and is later performed in whole or in part in Alabama?
In line with the conclusion manifest in Sollitt  Sons Const. Co. v. Commonwealth, supra, we perhaps would say that the subsequent performance, in whole or in part, in Alabama would unify the acceptance and performance as one Alabama transaction so as to bring the contractor within the influence of this statute.
But in this case it was not accepted in Alabama, either initially or by adoption, and no act or activity in connection with it occurred in territory over which Alabama had jurisdiction insofar as this levy was concerned.
Rehearing overruled.
GARDNER, C. J., BOULDIN and LIVINGSTON, JJ., concur.